       Case 2:14-cv-01554-JTM-JVM Document 82 Filed 10/22/19 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 THERONE MAGEE                   * CIVIL ACTION NO. 14-cv-1554
                                 *
 VERSUS                          * SECTION: H
                                 *
 WALTER P. REED, ADA RONALD      * JUDGE:
 GRACIANETTE, ADA JASON CUCCIA,  * JANE TRICHE MILAZZO
 ST. TAMMANY PARISH DISTRICT     *
 ATTORNEY’S OFFICE, ST. TAMMANY  * DIVISION: 2
 SHERIFF RANDY SMITH, BRANDON    *
 STEPHENS, CHRISTOPHER COMEAUX, * MAGISTRATE JUDGE:
 DEPUTIES JOHN AND JANE DOE, AND * JANIS VAN MEERVELD
 ABC INSURANCE COMPANIES         *
                                 * JURY TRIAL
                                 *
****************************************************

     WITNESS AND EXHIBIT LIST ON BEHALF OF RONALD T. GRACIANETTE
            AND JASON CUCCIA, IN THEIR OFFICIAL CAPACITIES,
             AND WALTER P. REED, IN HIS OFFICIAL CAPACITY

       NOW INTO COURT, through undersigned counsel, come defendants, Ronald Gracianette

and Jason Cuccia, in their official capacities as Assistant District Attorneys for the 22nd Judicial

District, State of Louisiana, and Walter P. Reed, in his official capacity as former District Attorney

of the 22nd Judicial District, State of Louisiana, who in accordance with the Scheduling Order

rendered by this Honorable Court, respectfully submit the following list of witnesses who will or

may be called trial and exhibits which may be used at trial, subject to defendants’ right to amend

and/or supplement this list upon further discovery herein:

1.     Witnesses who will be called at trial:

       (a)     Ronald Gracianette,
               through his counsel:
               Cary Menard

       (b)     Jason Cuccia,
               through his counsel:
               Cary Menard
     Case 2:14-cv-01554-JTM-JVM Document 82 Filed 10/22/19 Page 2 of 8




2.   Witnesses who may be called at trial:

     (a)    Walter P. Reed,
            Federal Correctional Institution
            Morgantown Kennedy Center
            446 Greenbag Road
            Route 857
            Morgantown, WV 26501

     (b)    Christopher Comeaux,
            through his counsel:
            Chadwick Collings

     (c)    Brandon Stephens,
            through his counsel:
            Chadwick Collings

     (d)    Randy Smith, Sheriff,
            through his counsel:
            Chadwick Collings

     (e)    Rodney J. Strain, Jr., former Sheriff;
            through his counsel:
            Chadwick Collings

     (f)    Harry O’Neal
            St. Tammany Parish Sheriff’s Office
            300 Brownswitch Road
            Slidell, Louisiana

     (g)    Jill Jennings
            St. Tammany Parish Sheriff’s Office
            300 Brownswitch Road
            Slidell, Louisiana

     (h)    Britney Graham
            St. Tammany Parish Sheriff’s Office
            300 Brownswitch Road
            Slidell, Louisiana

     (i)    Robert Lewis
            St. Tammany Parish Sheriff’s Office
            300 Brownswitch Road
            Slidell, Louisiana




                                               -2-
Case 2:14-cv-01554-JTM-JVM Document 82 Filed 10/22/19 Page 3 of 8



(j)   Ariel L. Pichon
      St. Tammany Parish Sheriff’s Office
      300 Brownswitch Road
      Slidell, Louisiana

(k)   Amanda R. Schmidt
      St. Tammany Parish Sheriff’s Office
      300 Brownswitch Road
      Slidell, Louisiana

(l)   John R. Morse
      St. Tammany Parish Sheriff’s Office
      300 Brownswitch Road
      Slidell, Louisiana

(m)   Jed Sharp
      St. Tammany Parish Sheriff’s Office
      300 Brownswitch Road
      Slidell, Louisiana

(n)   Thomas Schlesinger
      St. Tammany Parish Sheriff’s Office
      300 Brownswitch Road
      Slidell, Louisiana

(o)   Von Vargo
      St. Tammany Parish Sheriff’s Office
      300 Brownswitch Road
      Slidell, Louisiana

(p)   Tina Fandal
      St. Tammany Parish Sheriff’s Office
      300 Brownswitch Road
      Slidell, Louisiana

(q)   CT Lee
      St. Tammany Parish Sheriff’s Office
      300 Brownswitch Road
      Slidell, Louisiana

(r)   R. Lewis
      St. Tammany Parish Sheriff’s Office
      300 Brownswitch Road
      Slidell, Louisiana

(s)   Dana Futch



                                    -3-
Case 2:14-cv-01554-JTM-JVM Document 82 Filed 10/22/19 Page 4 of 8



       St. Tammany Parish Sheriff’s Office
       300 Brownswitch Road
       Slidell, Louisiana

(t)    Thomas Schlesinger
       St. Tammany Parish Sheriff’s Office
       300 Brownswitch Road
       Slidell, Louisiana

(u)    Scott Crain
       St. Tammany Parish Sheriff’s Office
       300 Brownswitch Road
       Slidell, Louisiana

(v)    James E. Moorman, III
       Attorney at Law
       70439 Courtano Drive
       Covington, Louisiana

(w)    Rachel M. Yazbeck
       Attorney at Law
       701 Loyola Avenue, Suite 404
       New Orleans, Louisiana

(x)    Timothy T. Yazbeck
       Attorney at Law
       201 St. Charles Avenue, Suite 3702
       New Orleans, Louisiana

(y)    Lance Rouquette
       22nd Judicial District Attorney’s Office
       701 N. Columbia Street
       Covington, Louisiana

(z)    Robert J. Stamps
       Attorney at Law
       1226 Antoine Street
       New Orleans, Louisiana

(aa)   Belinda Parker Brown
       1309 Montgomery Boulevard
       Slidell, Louisiana

(bb)   Therone A. Magee,
       through his counsel:
       Kenneth C. Bordes



                                       -4-
     Case 2:14-cv-01554-JTM-JVM Document 82 Filed 10/22/19 Page 5 of 8




     (cc)   Any and all other witnesses listed by any other party to this lawsuit, and not
            objected to by defendants Cuccia, Gracianette, and Reed.

     (dd)   Any and all witnesses called to testify in the criminal trials of plaintiff Therone
            A. Magee that form the basis of this lawsuit.

     (ee)   Any and all other witnesses necessary for rebuttal.

     (ff)   Any and all persons necessary for authentication of evidence.

     (gg)   Any and all other witnesses whose identity becomes known through ongoing
            discovery.

2.   Exhibits which may be used at trial:

      (a)   Any and all police reports, incident reports, supplemental reports, radio logs,
            transmission logs, etc. created, drafted, and/or written as a result of and in
            connection with the criminal arrest and prosecution of plaintiff Therone A.
            Magee and St. Tammany Parish Sheriff’s Office Case Number 2011-006620 and
            any incidents that form the basis of this lawsuit.


      (b)   Any and all police reports, incident reports, supplemental reports, radio logs,
            transmission logs, etc. created, drafted, and/or written as a result of and in
            connection with the criminal arrest and prosecution of plaintiff Therone A.
            Magee and St. Tammany Parish Sheriff’s Office Case Number 2016-002325 and any
            incidents that form the basis of this lawsuit.

      (c)   Any and all records produced regarding the arrest, apprehension, and prosecution of
            plaintiff Therone A. Magee including any scientific analysis performed at the
            Crime Lab, including the curricula vitae of any forensic scientists who performed
            testing in connection with the incidents that form the basis of this lawsuit.

      (d)   Any and all media reports, news stories, and/or social media postings related to or
            in connection with the incidents that form the basis of this lawsuit.

      (e)   Any and all social media generated as a result of and/or that refers to the subject
            matter of this lawsuit and/or plaintiff Therone A. Magee, or any of the defendants
            and/or witnesses in this lawsuit.

      (f)   Any and all evidence collected and logged as a result of and in connection with the
            incidents that form the basis of this lawsuit.




                                             -5-
Case 2:14-cv-01554-JTM-JVM Document 82 Filed 10/22/19 Page 6 of 8



 (g)   Any and all other evidence, records, and/or things collected regarding the arrest,
       apprehension, and prosecution of Therone A. Magee in connection with the events
       and incidents that form the basis of this lawsuit.

 (h)   Any and all written, recorded, and/or videoed statements of Therone A. Magee
       whether or not taken, collected and/or logged as result of and in connection with
       the incidents that forms the basis of this lawsuit.

 (i)   Any and all cell phones, cell phone records, records of text messages which were
       used, created, placed, or sent by any person in connection with the events and
       incidents that form the basis of this lawsuit.

 (j)   Any and all medical, military, criminal and/or employment records pertaining to
       plaintiff Therone A. Magee.

 (k)   Any and all information, documents, etc. relied upon by any expert in the
       formulation of their opinions and/or testimony regarding, and as a result of and
       in connection with, the incidents and the treatment and prosecution of plaintiff
       Therone A. Magee and any other issues raised by the claims that form the basis of
       this lawsuit.

 (l)   Any and all exhibits listed and/or offered by any other party.

 (m)   Any and all other exhibits necessary for rebuttal.

 (n)   Any and all exhibits attached to any pleadings and/or depositions in this matter.

 (o)   Any and all pleadings, attachments, and/or depositions taken or produced in
       connection with this lawsuit.

 (p)   Any and all other exhibits identified and/or introduced, or otherwise utilized, by
       plaintiff Therone A. Magee or any other party in this lawsuit, and not objected
       to by defendants Cuccia, Gracianette, and Reed.

 (q)   The entire 22nd JDC court record of the State v. Therone A. Magee criminal
       prosecution and logged under Docket No. 512674.

 (r)   The entire 22nd JDC court record of the State v. Therone A. Magee criminal
       prosecution and logged under Docket No. 572372/3.

 (s)   Any and all transcripts of the 22nd JDC criminal prosecution, including the trial
       transcript, of the State v. Therone A. Magee criminal prosecution and logged
       under Docket No. 512674.

 (t)   Any and all transcripts of the 22nd JDC criminal prosecution of the State v.
       Therone A. Magee criminal prosecution and logged under Docket No. 572372/3.


                                       -6-
       Case 2:14-cv-01554-JTM-JVM Document 82 Filed 10/22/19 Page 7 of 8




        (u)    Any and all records of Therone A. Magee’s “rap sheet” and criminal history.

        (v)    Any and all other exhibits which become known through ongoing discovery.


       Defendants reserve the right to amend and/or supplement this Witness and Exhibit List,

since discovery is not yet complete in this matter.



                                              Respectfully submitted,

                                              s/ Cary J. Menard
                                              CARY J. MENARD (09426)
                                              21454 Koop Drive, Suite 2G
                                              Mandeville, LA 70471
                                              Telephone: (985) 898-3427
                                              Facsimile: (985) 867-5124
                                              E-mail: cmenard@22da.com

                                              s/ Emily G. Couvillon
                                              EMILY G. COUVILLON (31114)
                                              21454 Koop Drive, Suite 2G
                                              Mandeville, LA 70471
                                              Telephone: (985) 898-3427
                                              Facsimile: (985) 867-5124
                                              E-mail: ecouvillon@22da.com

                                              Attorneys for defendants, Ronald Gracianette and
                                              Jason Cuccia, in their official capacities as
                                              Assistant District Attorneys for the 22nd Judicial
                                              District, State of Louisiana, and Walter P. Reed, in
                                              his official capacity as former District Attorney of
                                              the 22nd Judicial District, State of Louisiana




                                                -7-
      Case 2:14-cv-01554-JTM-JVM Document 82 Filed 10/22/19 Page 8 of 8



                                  CERTIFICATE OF SERVICE

        I hereby certify that on October 22, 2019, a copy of the foregoing Witness and Exhibit

List was filed electronically with the Clerk of Court using the CM/ECF system. Notice of this

filing will be sent to all counsel of record by operation of the court’s electronic filing system.



                                                 /s/ Cary J. Menard




                                                 -8-
